United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1156
Issued: July 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2013 appellant, through his representative, filed a timely appeal from the
February 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which terminated his medical benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical
benefits.
FACTUAL HISTORY
On June 28, 2010 appellant, a 53-year-old mail handler technician, sustained a traumatic
injury in the performance of duty when a roller door on the back of the postal truck dropped on
1

5 U.S.C. § 8101 et seq.

his head and the back of his neck. OWCP accepted his claim for cervical sprain and concussion
and he received compensation for periods of disability.
On September 16, 2011 Dr. Lindsey J. Robinson, a Board-certified clinical
neuropsychologist, diagnosed cognitive disorder due to concussion (improved). Although some
fluctuations in cognitive performance were noted due to fatigue on the day of testing, appellant’s
overall clinical presentation and neuropsychological test performance suggested continued
recovery from the head injury and concussion he sustained on June 28, 2010.
On February 23, 2012 Dr. Scott S. Katzman, an attending Board-certified orthopedic
surgeon, described appellant’s work injury as significant. He noted an indentation on appellant’s
head where the truck door had struck him. Dr. Katzman also noted that appellant continued to
have neck pain and problems in that region had not improved in spite of conservative treatment.
A physical examination showed tenderness to the neck, decreased motion, positive spasms all
along the cervical spine and a positive Jackson compression sign. Dr. Katzman diagnosed
multiple cervical disc bulges, a probable herniated disc, radiculopathy, neck pain and a closed
head injury. He recommended surgery and advised that the need for surgery was directly related
to the June 28, 2010 work injury.
On March 16, 2012 Dr. Robert A. Smith, a Board-certified orthopedic surgeon and
OWCP second opinion physician, related appellant’s treatment history and his findings on
examination. There was no spasm, atrophy, trigger points or deformity. Active spinal range of
motion was essentially normal without spasm or rigidity. Dr. Smith could not clinically
appreciate any crepitation. Appellant complained of no headaches or other central neurological
problem. Diagnostic studies showed multilevel disc bulging but no evidence of post-traumatic
abnormality. Dr. Smith stated that the only accepted musculoskeletal condition appeared to be a
cervical sprain. It was his opinion based on the current clinical examination that this condition
had resolved. Appellant was not complaining about any postconcussive symptomatology: “In
that regard, it appears that his concussion has resolved as well.”
OWCP found a conflict in medical opinion between Dr. Katzman and Dr. Smith on
whether appellant had residuals of the June 28, 2010 employment injury. It referred him,
together with the case file and a statement of accepted facts, to Dr. Donald F. Leatherwood, II, a
Board-certified orthopedic surgeon, to resolve the conflict. OWCP asked Dr. Leatherwood to
address whether the injury of June 28, 2010 had resolved and any residuals of the accepted
injury.”2
On May 3, 2012 Dr. Leatherwood reviewed appellant’s record and related his history of
injury. Appellant reported that his neck was really not any better. The cervical spine
demonstrated approximately 70 percent voluntary rotation in all planes with some degree of
crepitus. There was tenderness in the lower cervical paraspinous musculature, particularly on the
left and going into the trapezius muscle. There was no ecchymosis, crepitus, step-offs or spasm.

2

The statement of accepted facts correctly noted that OWCP had accepted both a sprain of the neck and a
concussion.

2

Dr. Leatherwood explained that a cervical sprain/strain was an injury that could be
expected to recover in approximately six weeks. In the face of underlying degenerative disease,
it might take longer, certainly up to three months. As appellant was well beyond that period of
time, it was Dr. Leatherwood’s opinion that he had recovered from his cervical sprain/strain.
In a decision dated July 18, 2012, OWCP terminated appellant’s medical benefits, on the
grounds that he had fully recovered from his June 28, 2010 employment injury.
In a February 12, 2013 decision, an OWCP hearing representative affirmed. Based on
the opinion of the impartial medical specialist, she found that OWCP met its burden of proof
justifying the termination of medical benefits for the accepted condition of cervical sprain.
Although the hearing representative stated at one point in the decision that OWCP did not meet
its burden with respect to the accepted condition of concussion, she later noted that there was no
indication that appellant continued to suffer from or was undergoing treatment for a concussion.
She thereby affirmed OWCP’s July 18, 2012 decision.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances and supplies prescribed or recommended by a qualified physician
which the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period
of disability or aid in lessening the amount of the monthly compensation.3
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 It may not terminate compensation without a positive
demonstration by the weight of evidence that entitlement to benefits has ceased.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7

3

5 U.S.C. § 8103(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.3
(July 1993).
6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

ANALYSIS
A conflict arose between the attending orthopedic surgeon, Dr. Katzman, and the second
opinion orthopedic surgeon, Dr. Smith, on whether appellant continued to suffer from the
accepted cervical sprain. Although Dr. Katzman did not directly address the accepted cervical
sprain, he noted that the June 28, 2010 employment injury was significant and that appellant
continued to have neck pain and problems in that area and had not improved in spite of
conservative treatment. Dr. Smith, however, found that the accepted cervical sprain had
resolved, based on appellant’s current clinical examination. OWCP properly referred appellant
to Dr. Leatherwood, a Board-certified orthopedic surgeon and impartial medical specialist.
OWCP provided Dr. Leatherwood with appellant’s case file and a statement of accepted
facts so he could base his opinion on a proper medical and factual history. Dr. Leatherwood
examined appellant and explained that a cervical sprain/strain was an injury that could be
expected to recover in approximately six weeks, or up to three months in the face of underlying
degenerative disease. As appellant was well beyond that period of time, Dr. Leatherwood
concluded that he had recovered from his cervical sprain/strain.
The Board finds that Dr. Leatherwood’s opinion is based on a proper factual background
and current clinical examination and is sufficiently well rationalized that it must be accorded
special weight in resolving whether appellant continues to suffer from the accepted cervical
sprain. As the weight of the medical opinion evidence establishes that the accepted cervical
sprain has resolved, the Board finds that OWCP has met its burden to justify the termination of
medical benefits for that particular condition. Accordingly, the Board will affirm OWCP’s
February 12, 2013 decision on the issue of cervical sprain.
On the issue of concussion, the Board finds that OWCP has not met its burden of proof.
OWCP found a broad conflict on whether appellant continued to suffer residuals of the June 28,
2010 employment injury, and the statement of facts it provided Dr. Leatherwood made clear that
both cervical sprain and concussion were accepted medical conditions. Dr. Leatherwood,
however, did not address the accepted concussion.
Dr. Katzman diagnosed a closed head injury, but he did not find that appellant continued
to suffer from concussion. He focused his attention on the disc bulges, possible disc herniation
and positive compression sign. Dr. Smith noted that appellant was not complaining about any
postconcussive symptomatology, and therefore it “appeared” that his concussion had resolved.
He did not address the September 16, 2011 report of Dr. Robinson, the Board-certified clinical
neuropsychologist, who found that appellant was continuing to recover from the June 28, 2010
head injury and concussion and who diagnosed cognitive disorder due to concussion (improved).
Dr. Smith’s opinion on concussion stands as the only medical opinion to support that the
accepted concussion has resolved, but his opinion carries little weight because it is couched in
speculative terms. As the medical opinion evidence does not positively establish that appellant
has fully recovered from the accepted concussion, the Board finds that OWCP has not met its
burden to justify the termination of medical benefits for that particular condition. The Board will
reverse OWCP’s February 12, 2013 decision on the issue of concussion.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate medical benefits for the
accepted condition of cervical sprain but did not meet its burden to support the termination of
medical benefits for the accepted concussion.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: July 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

